Citation Nr: 0602111	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to service connection of diabetes mellitus, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural History

The veteran served on active duty in the United States Navy 
from July 1970 until May 1973.  

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus 
claimed as secondary to herbicide exposure.  The July 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the July 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
October 2004.

In September 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

After careful review, the Board has determined that a remand 
is required before it may proceed to the merits of the 
appeal.  The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for 
diabetes mellitus.  Essentially, he contends that while 
serving in the Navy during the Vietnam War he was exposed to 
Agent Orange while his ship was docked in Da Nang Harbor.  He 
further contends that such herbicide exposure caused his 
diabetes mellitus.  

Veterans who can prove service in Vietnam are presumed to 
have experienced Agent Orange exposure.  See 38 U.S.C.A. § 
1116(f).  "Service in the Republic of Vietnam" requires 
visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. 
§§ 3.307(a), 3.313(a).  Service in the waters off Vietnam 
does not constitute service in Vietnam.  See VAOPGCPREC 27-97 
(O.G.C. Prec.27-97)

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure. The veteran's service in the 
waters off Vietnam is not disputed; however, his claim was 
denied by the RO because there is of record no objective 
evidence that he set foot in Vietnam.  The veteran 
acknowledges that he served primarily offshore; however, he 
argues that he set foot in Vietnam during supply transfers on 
the docks in Da Nang Harbor.  

For the reasons explained immediately below, the Board has 
determined that a remand is in order.  

Reasons for remand

Information concerning the veteran's location

In his October 2004 appeal and in his sworn testimony before 
the undersigned, the veteran has contended that while he 
served aboard the USS HULL, that vessel was on occasion in Da 
Nang Harbor, and that the veteran went ashore on the docks of 
Da Nang during that time.  

The veteran's service aboard the USS HULL has been verified 
by the veteran's Form DD 214.  Moreover, the RO has verified 
that the USS HULL was in the waters off Vietnam during 7 
periods between April 11, 1971 and October 20, 1972.  
However, a history of the USS HULL which could confirm the 
veteran's claims that the ship was located in Da Nang harbor 
is not of record.    

Medical opinion

Even if it is established that a claimant "set foot" in 
Vietnam, thus satisfying the presumption that he was exposed 
to Agent Orange, there is a second presumption that must be 
dealt with.  It is presumed that such exposure causes 
diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2005).  
However, such presumption is rebuttable.  See 38 C.F.R. 
§ 3.307(d) (2005).

In July 2003, the RO afforded the veteran with a VA medical 
examination.  The examiner confirmed the veteran's diagnosis 
of diabetes mellitus.  However, the examiner did not provide 
a nexus opinion regarding diabetes mellitus.  The examiner 
did note, however, two factors in the veteran's medical 
history which may have influenced the veteran's diagnosis, 
specifically, a family history of adult onset diabetes 
mellitus and the veteran's obesity (weight at the time of the 
examination was listed as 286 pounds and weight at the time 
of diagnosis was reported to be over 300 pounds).  

Based on this record, the Board has determined that a medical 
nexus opinion is required in order to either to confirm or 
rebut any connection between Agent Orange exposure and the 
veteran's diabetes mellitus.  
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should transmit to the service 
department or any other agency, as it 
deems appropriate, a copy of the 
veteran's DD Form 214.  The agency should 
be asked to provide any information 
available concerning the history of the 
USS HULL, in particular any visits by 
that vessel to Da Nang.  Any information 
so obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should also arrange for review of 
the veteran's VA claims folder by a 
medical professional, who should provide 
an opinion as to the matter of whether 
currently diagnosed diabetes is as least 
as likely as not related to the veteran's 
military service (including any presumed 
Agent Orange exposure).  If it is more 
likely that the diabetes mellitus is due 
to  non-service connected factors, this 
should be stated and explained.  If the 
reviewing medical professional deems it 
to be necessary, the veteran should 
undergo VA examination and/or diagnostic 
testing.  The resulting nexus opinion 
should be associated with the veteran's 
VA claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

